 



Exhibit 10.6
TRANSITION/SEPARATION AGREEMENT
TRANSITION/SEPARATION AGREEMENT (the “Agreement”) dated as of December 20, 2005
by and between
BKF Capital Group, Inc. (“BKF”) and Glenn A. Aigen (“EXECUTIVE”).
          WHEREAS, Executive has heretofore been employed by BKF and each of its
subsidiaries and affiliates as Chief Financial Officer;
          WHEREAS, BKF and Executive wish to document their agreement regarding
Executive’s transition to resignation as Chief Financial Officer of BKF and its
subsidiaries and affiliates and as an employee and officer of BKF and its
subsidiaries and affiliates as set forth more fully below.
          NOW, THEREFORE, in consideration of the mutual covenants and
agreements set forth in this Agreement, BKF and Executive agree as follows:
          1. Transition/Position/Assistance
          (a) Executive shall resign as Chief Financial Officer of BKF and of
each of its subsidiaries and affiliates in which he is currently serving as
Chief Financial Officer and from all other officer positions with BKF effective
as of the close of business on January 15, 2006 and shall resign from all other
positions as an employee and officer of BKF, its subsidiaries and its affiliates
as of March 15, 2006 or, if earlier, the date that BKF’s Annual Report for the
period ending December 31, 2005 on Form 10-K (the “Form 10-K”) is filed with the
Securities and Exchange Commission (the relevant date being referred to herein
as the “Termination Date”). Except as provided in the preceding sentence,
Executive shall continue to maintain all other officer positions that he
currently holds in subsidiaries and affiliates of BKF through and including the
Termination Date unless BKF requests in writing that Executive resign from such
other officer positions as of an earlier date.
          (b) During the period January 1, 2006 through the Termination Date
(the “Transition Period”), Executive shall remain an employee of such BKF
subsidiaries by which he is currently employed. Executive shall make himself
available for three weekdays per week (which will be Tuesday through Thursday
each week unless BKF and Executive otherwise agree from time to time) during
BKF’s normal business hours as currently in effect) during the Transition Period
to perform services as an employee at BKF’s offices in the operations and
accounting area, including any transition matters pertaining to his resignation
as Chief Financial Officer. Executive will, however, be permitted during the
Transition Period to seek other employment opportunities commencing after the
Transition Period. In addition, Executive may arrange for job interviews to be
conducted during office hours, so long as such interviews do not unreasonably
interfere with any work that he may be assigned during the Transition Period.
During the Transition Period, Executive shall report directly to the Chief
Executive Officer of BKF.

 



--------------------------------------------------------------------------------



 



          (c) BKF acknowledges and agrees that Executive shall have no
obligation to execute the Form 10-K, but he shall cooperate with and assist BKF,
its then Chief Financial Officer (if one has then been appointed) and BKF’s
accountants in preparing such Form 10-K.
          (d) For the period immediately following the Termination Date through
June 30, 2006 (the “Assistance Period”), Executive shall make himself reasonably
available to the Chief Financial Officer of BKF (or, if no one is then serving
as Chief Financial Officer of BKF, the Chief Executive Officer of BKF) to assist
in any transition matters not otherwise completed by the Termination Date,
provided that Executive shall not be required to provide such assistance during
the Assistance Period if it shall unreasonably interfere with Executive’s then
employment or other business enterprises or any short-term vacation or other
short-term absences that Executive may schedule during the Assistance Period.
          (e) For providing such assistance as may be requested by BKF during
the Assistance Period, Executive shall be paid $90,000, payable by BKF in a
first instalment of $60,000 on March 15, 2006 and a final instalment of $30,000
on September 16, 2006. It is understood that Executive shall not be employed by
BKF during the Assistance Period and shall be personally responsible for payment
of all taxes on the $90,000 of aggregate payments. These amounts will be paid to
Executive without regard to the level of assistance actually required of
Executive by BKF during the Assistance Period.
          (f) Executive shall not be required during the Assistance Period to
render any assistance relating to material non-public matters which would impair
his ability following the Termination Date to acquire or sell BKF securities (to
the extent not then already impaired).
          (g) Executive shall not be eligible to participate in any employee
benefit plan of BKF or its affiliates during the Assistance Period except as
provided in Section 2(b) hereof.
          2. Compensation/Benefits
          (a) Until March 31, 2006, BKF shall continue to pay Executive his base
salary at the current rate of $253,234 per annum, subject to applicable
withholding taxes. Executive shall receive two special payments of $99,470.75
each. The first special payment shall be paid on February 15, 2006 and the
second special payment shall be paid on or following the Termination Date (but
no later than March 15, 2006) provided that Executive has not voluntarily
terminated his employment with the BKF subsidiaries by which he is employed
prior to the relevant payment dates described in the preceding sentence (for the
avoidance of doubt, provided he has not voluntarily terminated employment prior
to the Termination Date in the case of the second payment which is due on or
following the Termination Date). Executive shall continue to participate in all
employee benefit plans, programs and arrangements of BKF; however, Executive
shall not be eligible for or entitled to receive any annual bonus provided in
respect of the fiscal year ending December 31, 2006.
          (b) Executive (and his eligible dependents) shall be eligible for
COBRA-mandated health insurance continuation benefits for the 18-month period
from and after April 1, 2006. For the period from April 1, 2006 through June 30,
2006, BKF shall only charge Executive the monthly rate (if any) charged by BKF
to BKF’s similarly situated active employees for group health insurance
coverage. For the remainder of the 18-month COBRA period following June 30,
2006, Executive may be charged the rate permitted by COBRA.
          (c) Notwithstanding any BKF policy to the contrary, on the Termination
Date, Executive shall be paid all accrued but unused vacation pay for calendar
year 2005, which, for the avoidance of doubt, is $16,557.58 as of the date
hereof, reduced by any vacation days taken in the

 



--------------------------------------------------------------------------------



 



remainder of calendar year 2005. Executive shall not accrue any additional
vacation in 2006 during the Transition Period.
          (d) Executive shall continue to vest in all of his BKF-provided
benefits which are subject to a vesting schedule through and including the
Termination Date.
          (e) Executive acknowledges that his 19,555 vested outstanding options
as of the Termination Date, by their respective terms, will remain exercisable
for 30 days following the Termination Date. In the event that Executive is
unable to exercise his vested options and/or sell the shares received upon
exercise during such 30-day period due to securities law restrictions, BKF and
Executive shall negotiate in good faith to extend the post-employment option
exercisability period or to provide an immediate cash payment in lieu thereof
(based upon a trailing 30-day average closing price per share) to the extent any
such approach does not result in adverse tax consequences to Executive or
securities law consequences to BKF or Executive. BKF acknowledges that Executive
shall vest on March 12, 2006 in 2,038 restricted stock units granted by BKF to
him on March 12, 2003 in accordance with the terms of such units, provided that
Executive remains in employment with BKF through the Termination Date. On the
Termination Date, Executive shall vest in 1,384 shares of restricted stock
granted by BKF to him on March 10, 2004 and 934 shares of restricted stock
granted by BKF to him on March 10, 2005, provided that Executive remains in
employment with BKF through the Termination Date.
          (f) BKF agrees that any delivery of equity awards to Executive which
requires tax withholding shall be satisfied by withholding of shares otherwise
deliverable to Executive to the extent permitted under the terms of the BKF
equity plan under which such award was granted.
          3. Indemnification
          BKF shall indemnify and hold harmless Executive to the fullest extent
permitted under applicable law, including following termination of Executive’s
employment.
          4. Mutual Releases
          Concurrent with the execution of this Agreement, Executive and BKF
shall enter into mutual general releases, in the form of Exhibits A and B
hereto, respectively, releasing the other party of all claims relating to
matters occurring up to and including the signing of the Agreement, other than
claims to enforce the terms of the Agreement and Executive’s rights to benefits,
if any, under BKF’s employee benefit plans (in accordance with their terms) (and
a bring down general release as of the Termination Date for claims relating to
matters occurring up to and including the Termination Date); provided that BKF’s
release of Executive shall not apply to any act or acts of Executive which
constituted (i) fraud resulting in a required restatement of BKF’s financial
statements or other fraud having a material adverse effect of BKF, (ii) a
criminal act under applicable law or regulation involving the assets or business
of BKF or (iii) a willful breach of duty of loyalty owed to BKF or any of it
affiliates (or their respective shareholders), other than (x) any such breach
which any member of the Board knows about (or should have known about) as of the
date of the signing of the applicable release or (y) the matters set forth in
this Agreement.
          5. Nonsolicitation/noncompetition
          (a) BKF acknowledges that Executive may be solicited for employment at
any time, and hired after the Termination Date by any party, including, but not
limited to, by John A. Levin (or by an entity controlled by John A. Levin),
notwithstanding any agreement between John A. Levin and BKF

 



--------------------------------------------------------------------------------



 



to the contrary and agrees to take no action to prevent Executive and any other
party (including, but not limited to John A. Levin) from entering into an
employment or other business arrangement.
          (b) Executive agrees that the nonsolicitation provisions contained in
Section 3 of the September 28, 2005 letter between Executive and BKF shall
extend through the Transition Period. In addition, Executive agrees that he will
not participate in any competitive activity with BKF’s business interests at any
time prior to the Termination Date; provided, however, that Executive may make
passive investments in any corporation or entity.
          6. Executive hereby certifies and acknowledges that:
          (a) He has read the terms of this Agreement and attached Release (the
“Release”) and understands its terms and effects, including the fact that he has
agreed to release and forever discharge BKF and its affiliates and related
parties from any legally waivable claims arising out of his employment
relationship with BKF and its affiliates and related parties, the terms and
conditions of that employment relationship and the termination of that
employment relationship.
          (b) He has been advised by BKF to consult with an attorney concerning
the Agreement and Release prior to signing it.
          (c) He has signed this Agreement and Release voluntarily and knowingly
in exchange for consideration provided to him. He is receiving certain payments
under this Agreement to which he would not otherwise be entitled and such
amounts are payable, in part, as consideration for his Release.
          (d) He has at least twenty-one (21) calendar days from the date of
receipt of this Agreement and Release to decide whether or not to execute this
Agreement and Release and he has been informed that if he does not execute it
within that period, or any extension of it that BKF may grant, this Agreement
and Release will not become effective. Nothing herein shall preclude Executive
from executing this Agreement at any time during such 21-day period.
          (e) He has been informed that he has a period of seven (7) calendar
days following his execution of this Agreement and Release to revoke it. This
Agreement and Release will not become effective or enforceable until the
revocation period has expired.
          7. Legal Fees/Governing Law
          (a) Any dispute, controversy or claim arising out of or relating to
this Agreement, or any breach thereof, shall be settled by final and binding
arbitration in accordance with the rules of the American Arbitration Association
before a panel of three independent and impartial arbitrators of whom each party
shall designate one and the third shall be chosen by the arbitrators selected by
the parties. In all other respects, the Commercial Arbitration Rules of the
American Arbitration Association shall govern the proceedings, which the
American Arbitration Association will administer. Judgment upon an award
rendered by the arbitrators may be entered in any court having jurisdiction
there over. The arbitration shall be held in New York, New York or in such other
place as the parties may agree.
          (b) This Agreement shall be governed by the laws of the State of New
York, without regard to conflicts of laws principles thereof.

 



--------------------------------------------------------------------------------



 



          8. Entire Agreement/Amendments.
          Except as provided in this Section 8, this Agreement contains the
entire understanding of the parties with respect to the employment and
termination of employment of Executive with BKF and its affiliates. There are no
restrictions, agreements, promises, warranties, covenants or undertakings
between the parties with respect to the subject matter herein other than those
expressly set forth herein. This Agreement may not be altered, modified, or
amended except by written instrument signed by the parties hereto.
Notwithstanding the foregoing, nothing herein shall affect the parties’ rights
and obligations under a letter dated September 28, 2005 between Executive and
BKF. The change in control agreement dated June 1, 2005 between Executive and
BKF is terminated as of the date of this Agreement and shall be of no further
force or effect.
          9. No Waiver.
          The failure of a party to insist upon strict adherence to any term of
this Agreement on any occasion shall not be considered a waiver of such party’s
rights or deprive such party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement.
          10. Severability.
          In the event that any one or more of the provisions of this Agreement
shall be or become invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.
          11. Assignment/Successors.
          This Agreement shall be assigned by BKF to any person or entity which
is or becomes a successor in interest to substantially all of the business
operations of BKF. Upon such assignment, the rights and obligations of BKF
hereunder shall become the rights and obligations of such successor person or
entity. This Agreement shall inure to the benefit of and be binding upon
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.
          12. Notice
          For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.
          If to BKF:
          BKF Capital Group, Inc.
          One Rockefeller Plaza
          New York, NY 10020
          Attention: General Counsel

          If to Executive:
          To the most recent address of Executive set forth in the personnel
records of BKF.

 



--------------------------------------------------------------------------------



 



          13. Prior Agreements
          Except as hereinabove provided, this Agreement supersedes all prior
agreements and understandings (including verbal agreements and draft term sheets
and memorandum of understanding) between Executive and BKF and/or its affiliates
regarding the terms and conditions of Executive’s employment, and termination of
employment, with BKF and/or its affiliates.
          14. Counterparts
          This Agreement may be signed in counterparts, each of which shall be
an original, with the same effect as if the signatures thereto and hereto were
upon the same instrument.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have duly executed this
agreement as of the date first above written.

           
BKF CAPITAL GROUP, INC.
    GLENN A. AIGEN
 
 
       
By:
/s/  Anson M. Beard, Jr.       /s/  Glenn A. Aigen
 
       
Anson M. Beard, Jr.
       
Chairman of the Board of Directors
       
 
 
       
By:
/s/  John C. Siciliano        
 
       
John C. Siciliano
       
President and Chief Executive Officer
       

 



--------------------------------------------------------------------------------



 



Exhibit A
(Executive Release)
          GENERAL RELEASE OF CLAIMS (“Release”) dated as of December 20, 2005 by
and between Glenn A. Aigen (“Executive”) and BKF Capital Group, Inc. (“BKF”).
          Reference is made to the Transition/Separation Agreement dated as of
December 20, 2005 between Executive and BKF (the “Agreement”) to which this
Release is attached as Exhibit A.
          (a) For and in consideration of the mutual covenants and agreements
set forth in the Agreement, Executive does hereby agree on behalf of Executive,
Executive’s agents, assignees, successors, assigns, heirs and executors, to, and
Executive does hereby, fully and completely forever release BKF and its
affiliates, predecessors and successors and all of their respective past and/or
present officers, directors, partners, members, managing members, managers,
employees, agents, representatives, administrators and fiduciaries in their
individual and/or representative capacities (hereinafter collectively referred
to as the “BKF Releasees”), from any and all causes of action, suits,
agreements, promises, damages, disputes, controversies, contentions,
differences, judgments, claims, debts, dues, sums of money, accounts,
reckonings, bonds, bills, specialities, covenants, contracts, variances,
trespasses, extents, executions and demands of any kind whatsoever, which
Executive or Executive’s heirs, executors, administrators, successors and
assigns ever had, now have or may have against the BKF Releasees or any of them,
in law, admiralty or equity, whether known or unknown to Executive, for, upon,
or by reason of, any matter, action, omission, course or thing whatsoever
occurring up to the date this Release is signed by Executive, including, without
limitation, in connection with or in relationship to Executive’s employment or
other service relationship with BKF or its affiliates, the termination of any
such employment or service relationship; provided that such released claims
shall not include (i) any claims to enforce Executive’s rights under, or with
respect to, the Agreement and (ii) Executive’s rights to vested benefits, if
any, under the employee benefit plans of BKF and its affiliates (such released
claims are collectively referred to herein as the “Released Claims”).
          (b) Notwithstanding the generality of clause (a) above, the Released
Claims include, without limitation, (i) any and all claims under Title VII of
the Civil Rights Act of 1964, the Age Discrimination in Employment Act of 1967,
the Civil Rights Act of 1971, the Civil Rights Act of 1991, the Fair Labor
Standards Act, the Employee Retirement Income Security Act of 1974, the
Americans with Disabilities Act, the Family and Medical Leave Act of 1993, and
any and all other federal, state or local laws, statutes, rules and regulations
pertaining to employment or otherwise, and (ii) any claims for wrongful
discharge, except in connection with any purported breach of agreement by BKF,
breach of contract, fraud, misrepresentation or any compensation claims, or any
other claims under any statute, rule or regulation or under the common law,
including compensatory damages, punitive damages, attorney’s fees, costs,
expenses and all claims for any other type of damage or relief.
          (c) Executive represents that he has read carefully and fully
understand the terms of this Release, and that he has been advised to consult
with an attorney and has had the opportunity to consult with an attorney prior
to signing this Release. Executive acknowledges that Executive is executing this
Release voluntarily and knowingly and that Executive has not relied on any
representations, promises or agreements of any kind made to Executive in
connection with Executive’s decision to accept the terms of this Release, other
than those set forth in this Release and the Agreement.

 



--------------------------------------------------------------------------------



 



          This Release will be governed, construed and interpreted under the
laws of the State of New York, without regard to conflicts of laws principles
thereof.
          IN WITNESS WHEREOF, this Release has been duly executed as of the date
first above written:

        /s/  Glenn A. Aigen    
 
Glenn A. Aigen
   

 



--------------------------------------------------------------------------------



 



Exhibit B
(BKF Release)
          GENERAL RELEASE OF CLAIMS (“Release”) dated as of December 20, 2005 by
and between BKF Capital Group, Inc. (“BKF”) and Glenn A. Aigen (“Executive”).
          Reference is made to the Transition/Separation Agreement dated as of
December 20, 2005 between BKF and Executive (the “Agreement”) to which this
Release is attached as Exhibit B.
          For and in consideration of the mutual covenants and agreements set
forth in the Agreement, BKF does hereby agree on behalf of BKF and its
affiliates, predecessors and successors and all of their respective past and/or
present officers, directors, partners, members, managing members, managers,
employees, agents, representatives, administrators, fiduciaries and assigns in
their individual and/or representative capacities (hereinafter collectively
referred to as the “BKF Releasors”) to, and BKF does hereby, fully and
completely forever release Executive, Executive’s family, estate, agents,
successors and assigns (the “Executive Releasees”) from any and all causes of
action, suits, agreements, promises, damages, disputes, controversies,
contentions, differences, judgments, claims, debts, dues, sums of money,
accounts, reckonings, bonds, bills, specialities, covenants, contracts,
variances, trespasses, extents, executions and demands of any kind whatsoever,
which any of the BKF Releasors ever had, now have or may have against the
Executive Releasees in law, admiralty or equity, whether known or unknown to
BKF, for, upon, or by reason of, any matter, action, omission, course or thing
whatsoever occurring up to the date this Release is signed by BKF, including,
without limitation, in connection with or in relationship to Executive’s
employment or other service relationship with BKF or its affiliates, the
termination of any such employment or service relationship; provided that such
released claims shall not include (i) any claims to enforce BKF’s rights under,
or with respect to, the Agreement and (ii) any claims with respect to any act or
acts of Executive which constituted (A) fraud resulting in a required
restatement of BKF’s financial statements or other fraud having a material
adverse effect on BKF, (B) a criminal act under applicable law or regulation
involving the assets or business of BKF or (iii) a willful breach of duty or
loyalty owed to BKF or any of its affiliates (or their respective shareholders),
other than (x) any such breach which any member of the Board of Directors of BKF
knows about (or should have known about) as of the date of this Release or
(y) the matters set forth in the Agreement (such released claims are
collectively referred to herein as the “Released Claims”).
          (a) Notwithstanding the generality of clause (a) above, the Released
Claims include, without limitation any claims for breach of contract, fraud,
misrepresentation or any compensation claims, or any other claims under any
statute, rule or regulation or under the common law, including compensatory
damages, punitive damages, attorney’s fees, costs, expenses and all claims for
any other type of damage or relief.
          (b) BKF represents that BKF has read carefully and fully understand
the terms of this Release, and that he has been advised to consult with an
attorney and has had the opportunity to consult with an attorney prior to
signing this Release. BKF acknowledges that BKF is executing this Release
voluntarily and knowingly and that BKF has not relied on any representations,
promises or agreements of any kind made to BKF in connection with BKF’s decision
to accept the terms of this Release, other than those set forth in this Release
and the Agreement.
          This Release will be governed, construed and interpreted under the
laws of the State of New York, without regard to conflicts of laws principles
thereof.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Release has been duly executed as of the date
first above written:

       
BKF CAPITAL GROUP, INC.
 
 
 
   
By:
/s/  Anson M. Beard, Jr.    
 
Anson M. Beard, Jr.
   
Chairman of the Board of Directors
   
 
 
   
By:
/s/  John C. Siciliano    
 
John C. Siciliano
   
President and Chief Executive Officer
   

 